Title: To Benjamin Franklin from Henry Dagge, [26 September 1783]
From: Dagge, Henry
To: Franklin, Benjamin


          
            My dear Sir
            Friday Morning [September 26, 1783]
          
          I find by Mr. Baynes that you wish to convey a Letter to London as soon as you can. I have an Oppertunity of sending to morrow Morning in a Letter to my Bror. who will send it immediately where it is directed. I hope to have the honour of paying my respects to you some Morning the beginng. of next week & am always D Sir, Yrs sincerely
          
            H Dagge
          
        